ICJ_032_PassageIndianTerritory_PRT_IND_1957-04-16_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

RIGHT OF PASSAGE OVER
INDIAN TERRITORY
(PORTUGAL v. INDIA)

ORDER OF APRIL 16th, 1957

1957

COUR INTERNATIONALE DE JUSTICE

\

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

DROIT DE PASSAGE
SUR TERRITOIRE INDIEN
(PORTUGAL c. INDE)

ORDONNANCE DU 16 AVRIL 1957
This Order should be cited as follows:

“Right of passage over Indian territory,
Order of April 16th, 1957: I.C.J. Reports 1957, p. 3.”

La présente ordonnance doit étre citée comme suit:

« Droit de passage sur territoire indien,
Ordonnance du 16 avril 1957: C.I.J. Recueil 1957, p. 3.»

 

Sales number 1 61
N° de vente:

 

 

 
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1957

16 avril 1957

DROIT DE PASSAGE
SUR TERRITOIRE INDIEN
(PORTUGAL c. INDE)

ORDONNANCE

Le Président de la Cour internationale de Justice,
vu l’article 48 du Statut de la Cour,

vu l'article 62 du Règlement,

Rend l'ordonnance suivante :

Vu la requête déposée au Greffe le 22 décembre 1955 par laquelle
le Gouvernement de la République du Portugal a introduit une
instance contre le Gouvernement de la République de l'Inde au
sujet du droit de passage sur territoire indien;

Vu l'ordonnance du 13 mars 1956 fixant les délais pour le depot
du mémoire et du contre-mémoire en cette affaire et réservant la
suite de la procédure;

Vu le mémoire déposé par le Gouvernement de la République du
Portugal dans le délai fixé;

Vu l'ordonnance du 27 novembre 1956 prorogeant au 15 avril 1957
la date d'expiration du délai fixé pour le dépôt du contre-mémoire
ou de l’exception préliminaire du Gouvernement de la République
de l'Inde;

4

1957
16 avril
Rôle général
n° 32
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ORD. DU 16 IV 57) 4

Considérant que le 15 avril 1957, c'est-à-dire dans le délai fixé
par l'ordonnance précitée, le Gouvernement de la République de
l'Inde a déposé un document énonçant certaines exceptions prélimi-
naires à la compétence de la Cour;

Considérant qu'en conséquence, en vertu des dispositions de
Varticle 62, paragraphe 3, du Règlement de la Cour, la procédure
sur le fond est suspendue et qu’il échet de fixer un délai dans lequel
la Partie adverse pourra présenter un exposé écrit contenant ses
observations et conclusions au sujet desdites exceptions prélimi-
naires;

Le Président de la Cour internationale de Justice

Fixe au 15 juin 1957 la date d’expiration du délai dans lequel le
Gouvernement de la République du Portugal pourra déposer un

exposé écrit contenant ses observations et conclusions sur les excep-
tions soulevées par le Gouvernement de la République de l'Inde;

Réserve la suite de la procédure.

Fait en anglais et en frangais, le texte anglais faisant foi, au
Palais de la Paix, 4 La Haye, le seize avril mil neuf cent cinquante-
sept, en trois exemplaires, dont l’un restera déposé aux archives de
la Cour et dont les autres seront transmis respectivement au Gouver-
nement de la République du Portugal et au Gouvernement de la
République de l'Inde.

Le Président,
{Signé) GREEN H. HACKWORTH.

Le Greffier adjoint,
(Signé) GARNIER-COIGNET.
